Grant, J.
(after stating the facts). Complainant claims title in fee by the deed executed by Harriet E. Dolson, but that, if the deed is not valid, she and her grantor have been in adverse possession for more than 15 years prior to the commencement of this suit, which possession gives her a good title. The circuit judge filed a written opinion, in which he said :
“From the evidence, I am satisfied that the title to this property was in Harriet E. Dolson, and that the old lady known as Ann Dolson never had any title of any kind to the property; and therefore any conveyance from her to the complainant carried with it no title whatever.”
The identity of the person executing that deed is the important question of fact. The judge saw the witnesses, and the issue depends upon the credit to be given to them. Inasmuch as there is a direct conflict, we are not disposed to dissent from this finding of fact. The court very properly held that there was no such adverse possession as the law requires. Mr. Beaufait did not take possession. Ann Dolson remained in possession, with nothing to indicate that she was occupying under any arrangement with Beaufait. She remained in possession under an arrangement with Harriet E. Dolson. The heirs of Harriet E. Dolson had the right to assume that the same relation continued until there was some notorious, open, and hostile act of possession on the part of Beaufait.
The decree dismissing the bill is affirmed, with costs.
The other Justices concurred.